Citation Nr: 9918201	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  93-14 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly pension benefits based on 
the need for the regular aid and attendance of another 
person.

2.  Whether the veteran's countable annual income constituted 
a bar to receipt of improved pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active military service from December 1951 to 
October 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 determination by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that the 
veteran was permanently and totally disabled.  However, it 
was further determined that his income exceeded the maximum 
allowable for payment of VA disability pension benefits.  The 
RO also determined in that decision that the veteran was not 
entitled to special monthly pension benefits on account of 
the need for the regular aid and attendance of another person 
or for being housebound.  The notice of disagreement with 
this decision was received in February 1993.  A statement of 
the case regarding the issue of whether the veteran's 
countable income was excessive for the payment of improved 
disability pension benefits was issued in April 1993. The 
veteran's substantive appeal was received in May 1993. 

In March 1995, the Board remanded the case to the RO for 
additional development and due process considerations.  A 
supplemental statement of the case was issued in November 
1995 which included the issue of special monthly pension.  
The veteran's substantive appeal in reference to the issue of 
entitlement to special monthly pension benefits based on the 
need for the regular aid and attendance of another person or 
on account of being housebound was received in November 1995.  

The Board remanded the case in March 1997.  By rating action 
in April 1998, the RO granted entitlement to special monthly 
pension on account of being housebound effective from July 
28, 1992.  By letter dated in June 1998, the RO notified that 
veteran that he was entitled to pension benefits effective 
from August 1, 1992 on the basis of award of special monthly 
pension benefits.



REMAND

The appellant seeks entitlement to special monthly pension 
based on the need for regular aid and attendance.

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance. 38 U.S.C.A. § 1521(d) (West 
1991); 38 C.F.R. § 3.351(a)(1) (1998).  The veteran is in 
need of regular aid and attendance if he is helpless or is so 
nearly helpless as to require the regular aid and attendance 
of another person.  The criteria for establishing the need 
for aid and attendance include consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; whether 
the person is a patient in a nursing home because of 
incapacity; or whether the veteran establishes a factual need 
for aid and attendance.  38 U.S.C.A. § 1502(b) (West 1991); 
38 C.F.R. § 3.351(b)(c) (1998).  Under the provisions of 38 
C.F.R. § 3.352(a) (1998), the criteria include the inability 
of the veteran to dress or undress himself; to keep himself 
ordinarily clean; whether he requires frequent adjustment of 
any special prosthetic or orthopedic appliances; inability to 
feed himself; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect himself from hazards or dangers incident to his daily 
environment.  It is only necessary that the evidence 
establish the veteran is so helpless as to need regular aid 
and attendance not that there be a constant need.  The Board 
notes that entitlement to special monthly pension on the 
basis of being housebound was granted by rating action in 
April 1998, effective from August 1, 1992.

In this case, the veteran contends that he is in need of 
regular aid and attendance due to recurrent malignant 
melanoma and chronic obstructive pulmonary disease.  Pursuant 
to the Board's May 1997 remand, a VA aid and attendance or 
housebound examination and a VA psychiatric examination were 
conducted in July 1997.  However, the aid and attendance 
examiner did not comply with the Board's instructions that a 
VA Form 21-2680, Examination for Housebound Status or 
Permanent Need For Regular Aid And Attendance be used to 
reported the results of that examination.  The Board has 
reviewed these examination reports, but finds them to be 
inadequate to determine if the veteran has a need for regular 
aid and attendance.  In particular, the Board notes the aid 
and attendance examination did not include an assessment 
regarding the veteran's vision. The examiner did indicate the 
veteran's chronic obstructive pulmonary disease has severe 
restriction on his physical activity and that he was unable 
to carry out the majority of his activities around the house.  
However, the examiner did not discuss the inability of the 
veteran to dress or undress himself; to keep himself 
ordinarily clean; whether he requires frequent adjustment of 
any special prosthetic or orthopedic appliances; inability to 
feed himself; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect himself from hazards or dangers incident to his daily 
environment.  These findings are essential for determining 
whether the veteran is entitled to aid and attendance 
benefits.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) has held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  The Board concludes that the case must 
be returned to the RO for full compliance with the Board's 
previous instructions regarding the aid and attendance 
medical examination of the veteran.

The Board notes that in May 1997, in response to the RO's 
request for treatment information, the veteran identified VA 
treatment and did not identify any private health care 
providers.  The RO obtained VA outpatient and hospital 
records dated up to February 1997, which pertain to VA 
treatment for recurrent melanoma.  However, on the most 
recent VA examination, it was noted that the veteran was on 
metered dose inhalers for COPD, indicating that he is 
receiving ongoing private treatment for that disability.  The 
RO should again ask the veteran to identify any private 
treatment for his disabilities.  If any such treatment is 
identified, the RO should obtain those records, along with 
any current VA treatment records, prior to the examination.  
The Board also points out that in January 1998, the Social 
Security Administration indicated that no medical records 
were available pertaining to the veteran's claim for 
Supplemental Security Income benefits.

The Board again finds that the issue of whether the veteran's 
countable annual income constituted a bar to receipt of 
improved pension benefits, is "inextricably intertwined" with 
the issue of entitlement to special monthly pension benefits 
because the income limit is greater when special monthly 
pension is in effect.  Thus, the veteran's claim for special 
monthly pension benefits based on the need for regular aid 
and attendance of another person must be considered prior to 
further appellate consideration.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, the case is REMANDED to the RO for the following:  

1.  The veteran should be requested to 
identify any sources of recent treatment, 
both private and VA, received for his 
disabilities, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  Even 
if the veteran does not respond, all VA 
treatment records of the veteran, not 
currently in the claims file, should be 
obtained and added to the claims file.  
All records obtained should be added to 
the claims folder.

2.  The veteran should be afforded a 
special VA examination in order to 
determine if he is in permanent need for 
regular aid and attendance to include an 
eye examination to determine if he is 
blind or is so nearly blind as to have 
corrected visual acuity of 5/200 or less, 
in both eyes, or concentric contraction 
of the visual field to 5 degrees or less; 
if the veteran has any physical 
incapacities, if he can dress or undress 
himself, keep himself ordinarily clean, 
whether he requires frequent adjustment 
of any special prosthetic or orthopedic 
appliances, whether he can feed himself, 
whether he can attend to the wants of 
nature, or whether he has any incapacity 
that requires assistance on a regular 
basis to protect himself from hazards or 
dangers incident to his daily 
environment.  VA Form 21- 2680 should be 
used to report the results.  All 
indicated tests and studies should be 
performed.  All subjective complaints and 
objective findings should be reported in 
detail.  The claims folder should be made 
available and reviewed by the examiner 
prior to the examination of the veteran.  
The examiner should specifically state 
whether he/she had the claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO and each issue in appellate status 
should be readjudicated.  If the decision 
remains adverse to the appellant, he and 
his representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no further action 
until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


